955 F.2d 44
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert CARROLL, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 91-4145.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1992.

Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The petitioner seeks review of a decision of the Benefits Review Board (Board) denying a claim for Black Lung Benefits.   An order to show cause why the petition should not be dismissed as untimely was entered on December 16, 1991.   The petitioner has responded.


2
The Board issued its decision on September 30, 1991.   Pursuant to 33 U.S.C. § 921(c), a petition for review of a Board decision must be filed within 60 days following issuance of the decision.   The instant petition was received and filed by this court on December 5, 1991, 66 days after the Board's decision.   Section 921(c) is a jurisdictional provision to which this court strictly adheres.   The notice of appeal must be received within the period for appeal.   Danko v. Director, Office of Workers' Compensation Programs, 846 F.2d 366, 369 (6th Cir.1988) (per curiam).   In response to the show cause order, the petitioner has alleged circumstances in support of the late filing.   However, this court lacks jurisdiction to enlarge the time for an appeal.   Danko, 846 F.2d at 369.   Further, the doctrine of excusable neglect is not statutorily provided for in appeals governed by 33 U.S.C. § 921(c).   Id.


3
Therefore, it is ORDERED that this petition for review is dismissed sua sponte for lack of jurisdiction.